Exhibit 10.12

SHARE OPTION AGREEMENT

SHARE OPTION AGREEMENT (this “Agreement”), entered into as of August 3, 2006
(the “Grant Date”), between Intelsat Holdings, Ltd. (the “Company”), and [NAME]
the “Employee”);

WHEREAS, the Employee has agreed to perform services for the Company or one or
more of its Subsidiaries (the “Employer”); and

WHEREAS, in consideration for such services, the Company desires to grant the
Employee options to acquire pursuant to this Agreement common Shares of par
value $0.001 each of the capital of the Company (the “Share Options” and each a
“Share Option”);

WHEREAS, each Share Option carries the right to purchase one (1) common share of
par value $0.001 each in the capital of the Company (the “Shares”).

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Company’s 2005 Share Incentive Plan (the
“Plan”).

 

2. Grant. The Employee is hereby granted, effective as of the Grant Date, and
subject to the terms and conditions of this Agreement, Share Options to purchase
[NUMBER] Shares pursuant to the Plan, at the exercise price of U.S.$243.00 per
Share. The Employee acknowledges that the Share Options will be subject to the
terms and conditions set forth in this Agreement and shall be subject to a risk
of forfeiture and restrictions on transferability. Unless earlier terminated
pursuant to the terms of this Agreement, the Share Options shall expire on the
tenth anniversary of the Grant Date, and the Employee shall thereafter cease to
have any rights in respect thereof.

 

3. Equity Plan. The Share Options and this Agreement shall be subject to the
terms of the Plan, to the extent the terms of such Plan are not inconsistent
with the terms of this Agreement. In the event of any inconsistency between the
terms of the Plan and the terms of this Agreement, this Agreement shall govern.

 

4. Vesting. The Share Options shall vest over sixty (60) months, with 6/60ths of
the Share Options vesting on January 31, 2007, and the remainder of the Share
Options vesting in fifty-four (54) equal monthly installments on the last day of
each calendar month thereafter (i.e., 1/60th of the Share Options will vest on
February 28, 2007, 1/60th on March 31, 2007, and so on), subject to the
Employee’s continued employment on the date of vesting and to Section 6 below.

 

5. Method of Exercise.

 

  (a)

The portion of the Share Option as to which the Employee is vested shall be
exercisable by delivery to the Company of a written notice stating the number of



--------------------------------------------------------------------------------

 

whole Shares to be purchased pursuant to this Agreement and accompanied by
payment in full of the exercise price of the Shares to be purchased. Anything to
the contrary herein notwithstanding, the Company shall not be obligated to issue
any Shares hereunder if the issuance of such Shares would violate the provision
of any law, in which event the Company shall, as soon as practicable, take
whatever action it reasonably can so that such Shares of Common Stock may be
issued without resulting in such violations of law.

 

  (b) The exercise price of the Share Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
exchange of unrestricted Shares of the Company already owned by the Employee and
having an aggregate Fair Market Value equal to the aggregate exercise price,
provided that the Employee represents and warrants to the Company that the
Employee has held the Shares free and clear of liens and encumbrances and has
held the Shares for at least six (6) months prior to exercise; (iii) if
permitted by the Committee, by delivering, along with a properly executed
exercise notice to the Company, a copy of irrevocable instructions to a broker
to deliver promptly to the Company the aggregate exercise price and, if
requested by the Employee, the amount of any applicable federal, state, local or
foreign withholding taxes required to be withheld by the Company, provided,
however, that such exercise may be implemented solely under a program or
arrangement established and approved by the Company with a brokerage firm
selected by the Company; or (iv) by any other procedure approved by the
Committee, or by a combination of the foregoing.

 

6. Termination of Employment.

 

  (a) Termination without Cause.

 

  (i)

Treatment. In the event of the Employee’s Termination of Employment by the
Employer without Cause, subject to the Employee’s continued compliance with any
post-termination obligations of the Employee to the Company and its Affiliates
(including any obligations pursuant to any employment, severance or termination
arrangement), any unvested Share Options shall be forfeited as of the date of
such Termination of Employment, and subject to Section 7 hereof, any Share
Options vested and exercisable as of the date of such Termination of Employment
may be exercised only prior to the earlier of (a) one (1) year following such
Termination of Employment and (b) the scheduled expiration date of the Share
Option; provided, that if the Termination of Employment without Cause occurs
within the six-month period after a Change in Control, all unvested Share
Options shall vest as of the date of termination; provided further, that any
outstanding and unexercised Share Options as of the date of a Termination of
Employment by the Employer without Cause (whether before or after a Change in
Control) may be cancelled by the Company at any time following the date of such
Termination of Employment prior to their expiration in exchange for a payment to
the Employee in an amount per Share Option equal to the

 

2



--------------------------------------------------------------------------------

 

Fair Market Value of a Share as of the date of such Termination of Employment
without Cause minus the exercise price of such Share Option.

 

  (ii) Repurchase Right. In the event of the Employee’s Termination of
Employment by the Employer without Cause, subject to Section 7 hereof, (any
Shares held by the Employee as a result of the exercise of Share Options may be
repurchased by the Company at any time and from time to time following (x) the
date of such Termination of Employment in the event such Shares were held as of
such Termination of Employment and (y) the exercise of Share Options in the
event such exercise occurred after the date of Termination of Employment, each
at a price per Share equal to the Fair Market Value of such Share as of the date
of such Termination of Employment, provided, that the repurchase price per share
for such Shares held by Employee as a result of exercise of Share Options after
such Termination of Employment shall be equal to the Fair Market Value of a
Share as of the applicable exercise event.

 

  (b) Resignation by the Employee.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by
resignation, all unvested Share Options shall be immediately forfeited, and
subject to Section 7 hereof, any Share Options vested and exercisable as of the
date of such termination may be exercised only prior to the earlier of
(a) ninety (90) days following such Termination of Employment and (b) the
scheduled expiration date of the Share Option; provided, that any outstanding
and unexercised Share Options as of the date of such Termination of Employment
may be cancelled by the Company at any time following such Termination of
Employment by resignation.

 

  (ii) Repurchase Right. In event of the Employee’s Termination of Employment by
resignation, subject to Section 7 hereof, any Shares held by the Employee as a
result of the exercise of Share Options may be repurchased by the Company at any
time and from time to time following the date of such Termination of Employment
at a price per Share equal to the lesser of (x) the greater of (i) the Fair
Market Value of a Share as of the date of such Termination of Employment by
resignation minus the value of any dividends, distributions or dividend
equivalents previously paid to the Employee in respect of such Share, subject to
equitable adjustment in the Company’s discretion to reflect dividends, Corporate
Transactions, or similar events, to the extent not otherwise reflected in this
clause (i), or (ii) $0, or (y) (i) the exercise price per Share paid by the
Employee in exercising such Share Options minus (ii) the value of any dividends,
distributions or dividend equivalents previously paid to the Employee in respect
of such Share, subject to equitable adjustment in the Company’s discretion to
reflect dividends, Corporate Transactions, or similar events, to the extent not
otherwise reflected in this clause (ii), but in no event less than $0.

 

3



--------------------------------------------------------------------------------

  (c) Death and Disability.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by
reason of the Employee’s death or Disability, subject to Section 7 hereof, any
Share Options that are not vested as of the date of death or Disability shall
vest as of the date of death or Termination of Employment due to Disability, and
may be exercised by the Employee, the Employee’s guardian or legal
representative, or the Employee’s estate or by a person who acquired the right
to exercise such Share Option by bequest or inheritance or otherwise by reason
of the death of the Employee only prior to the earlier of (a) one (1) year
following such Termination of Employment or (b) the scheduled expiration date of
the Share Option; provided, that any outstanding and unexercised Share Options
as of the date of such Termination of Employment may be cancelled by the Company
at any time following the date of such Termination of Employment in exchange for
a payment to the Employee in an amount per Share Option equal to the Fair Market
Value of a Share of Common Stock as of the date of such Termination of
Employment minus the exercise price of such Share Option.

 

  (ii) Repurchase Right. In event of the Employee’s Termination of Employment by
death or Disability, subject to Section 7 hereof, following the Termination of
Employment due to death or Disability described above, any Shares held by the
Employee as a result of the exercise of Share Options may be repurchased by the
Company at any time and from time to time following (x) the date of Termination
of Employment by death or Disability in the event such Shares were held as of
such Termination of Employment and (y) the exercise of Shares in the event such
exercise occurred after the date of Termination of Employment by death or
Disability at a price per Share equal to the Fair Market Value of a Share as of
the date of such Termination of Employment; provided, that the repurchase price
per Share for Shares held by Employee as a result of exercise after such
Termination of Employment shall be the Fair Market Value of a Share on the date
of the applicable exercise event.

 

  (d) Termination for Cause.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by the
Employer for Cause, all Share Options that are outstanding and unexercised as of
the date of Termination of Employment shall be forfeited as of the date of
termination.

 

  (ii)

Repurchase Right. In the event of the Employee’s Termination of Employment by
the Employer for Cause, the Company may repurchase any Shares held by the
Employee as a result of the exercise of Share Options at any time and from time
to time after the date of such Termination of Employment for a purchase price
per Share equal to the lesser of (x) (i) the exercise price per Share of such
Share Options minus (ii) the value of

 

4



--------------------------------------------------------------------------------

 

any dividends, distributions or dividend equivalents previously paid to the
Employee in respect of such Share, subject to equitable adjustment in the
Company’s discretion to reflect dividends, Corporate Transactions, or similar
events, to the extent not otherwise reflected in this clause (ii), but in no
event less than $0, and (y) (i) the Fair Market Value of such Share as of the
date of such Termination of Employment for Cause minus (ii) the value of any
dividends, distributions or dividend equivalents previously paid to the Employee
in respect of such Share, subject to equitable adjustment in the Company’s
discretion to reflect dividends, Corporate Transactions, or similar events, to
the extent not reflected in this clause (ii), but in no event less than $0.

 

7. Non-transferability; Other Restrictions. In order to receive any Shares
pursuant to the exercise of Share Options hereunder, the Employee must be or
become party to the Shareholders Agreement and must execute and deliver to the
Company the proxy attached hereto as Exhibit A of this Agreement. The Share
Options are not transferable by the Employee other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order,
and the Share Options may be exercised, during the lifetime of the Employee,
only by the Employee or by the Employee’s guardian or legal representative or
any transferee described above. The exercise of the Share Options shall be
subject to the requirement that, if at any time the Committee shall determine
that (i) the listing, registration or qualification of the Shares subject or
related thereto upon any securities exchange or under any state or federal law,
or (ii) the consent or approval of any government regulatory body or (iii) an
agreement by the Employee with respect to the disposition of Shares is necessary
or desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of Shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

8. Rights as a Shareholder. Prior to the exercise of the Share Options and the
entry in the Register of Members of the Employee in respect of the Shares issued
pursuant to the Share Options, Employee shall have no rights as a Shareholder
with respect to any Shares covered by such outstanding Share Options. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities, or other property) or distribution of other rights for which
the record date is prior to the date a stock certificate is issued, except as
provided in the Plan.

 

9. Adjustment. In the event of any Corporate Transaction, the Committee or Board
shall (notwithstanding any discretion provided in the Plan) make an appropriate
and equitable adjustment.

 

10.

Taxes. No later than the date of exercise of the Share Options, the Employee
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, all federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount, provided, that the Company may require the deduction of any such taxes
from any payment otherwise due to the Employee,

 

5



--------------------------------------------------------------------------------

 

including any amounts required by law to be withheld upon the exercise of such
Share Options.

 

11. Notices. Any notices required or permitted hereunder shall be addressed to
the Company at its corporate headquarters, attention: General Counsel, or to the
Employee at the address then on record with the Company, as the case may be, and
sent via U.S. certified or registered mail, postage prepaid, return receipt
requested, or via Federal Express or a similar overnight courier service. Either
party may, by notice to the other given in the manner aforesaid, change his/her
or its address for future notices. Notice and communications shall be effective
when actually received by the addressee, as evidenced by the return receipt or
delivery receipt of the courier service.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to its conflict of laws
principles.

 

13. Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Employee and his or her personal
representatives and assigns.

 

14. Amendment. In addition to any right of the Committee to amend or modify the
terms of the Share Options as set forth in the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto. The waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Share Options granted under and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request the Employee’s consent to participate in the
Plan by electronic means. The Employee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

16. Miscellaneous.

 

  (a) The Company shall not be required (i) to transfer on its books any Shares
which shall have been sold, transferred, or issued in violation of any of the
provisions set forth in this Agreement, the Plan or the Shareholders Agreement
or (ii) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares have been so
transferred.

 

  (b) This Agreement shall not be construed so as to grant the Employee any
right to remain in the employ of the Company or any Subsidiary.

 

  (c) The invalidity or enforceability of any provision in this Agreement shall
not affect the validity and enforceability of any other provision in this
Agreement.

 

6



--------------------------------------------------------------------------------

  (d) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

  (e) This Agreement and the Plan (and, if applicable the Employee’s employment
agreement with the Company or any of its Subsidiaries) set forth the entire
understanding and agreement of the Employee and the Company (or any Subsidairy)
with respect to the Share Options , and supersede any and all other
understandings, commitments, letters, term sheets, negotiations or agreements of
or between the Employee and the Company (or any Employer) relating to the Share
Options.

 

  (f) The headings and paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year first set forth above.

 

Intelsat Holdings, Ltd.

 

Phillip L. Spector

Executive Vice President & General Counsel

ACCEPTED:

The undersigned hereby acknowledges having read this Share Option Agreement and,
having had the opportunity to consult with legal and tax advisors, hereby agrees
to be bound by all provisions set forth herein.

 

 

NAME

 

7



--------------------------------------------------------------------------------

Exhibit A

Intelsat Holdings, Ltd.

Shareholder’s Proxy

By this irrevocable proxy, the undersigned,                         (the
“Grantor”) as the holder of Shares in Intelsat Holdings, Ltd. (the “Company”)
HEREBY APPOINT(S) Andrew Africk, failing whom, R. Allen Haight, failing whom,
James Perry and failing whom Andrew Sillitoe, and each of them to be the agent
and standing proxy of the undersigned to represent the undersigned and to vote
on behalf of the undersigned at any General Meeting of the Company and at any
adjournment thereof and, on behalf of the undersigned, to consent to short
notice of any such meeting, and, on behalf of the undersigned to execute any
resolutions being written resolutions in lieu of any general meeting of the
Company.

Dated the [    ] day of                     ,         .

 

[Name of Shareholder]

Signed by the above named Shareholder in the presence of:

 

Witness Signature:

 

Witness Name (Print):

 

Witness Address (Print):

   